1N THE SUPREME COURT OF THE STATE OF NEVADA


                  JOSEPH RAUL GARCIA RODRIGUEZ,                          No. 85289
                  Appellant,                                                Vre.!        ri       ,fy` ...

                  vs.                                                       t..   i P•   1" .•
                  ZOILA LEON-YANEZ,
                  Respondent.                                                SEP                 20i2

                                                                                    t.




                                       ORD.EI? DISMISSING APPEAL

                             This appeal was docketed on September 8, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate cornpliance with NRAP 24 within 14 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has n.ot paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:


                 cc:   Hon. Charles J. Hoskin, District judge, Family Court .Division
                       Joseph :Raul Garcia Rodriguez
                       Law Offices of Romeo R. Perez, P.C.
                       Eighth District Court Clerk



 SUPREME COURT
      OF
    NEVAOA


CLERK'S ORDER